—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered March 30, 1998, convicting him of crimi*627nal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s alternative to closure of the courtroom during the testimony of two undercover officers did not deprive him of his right to a public trial (see, People v Rodriguez, 258 AD2d 483; see also, People v Ramos, 90 NY2d 490, cert denied sub nom. Ayala v New York, 522 US 1002).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention raised in his supplemental pro se brief is without merit. O’Brien, J. P., Ritter, McGinity and H. Miller, JJ., concur.